Citation Nr: 1445121	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-19 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for post-operative residuals of a bursa fracture @ L1-L2, status post fusion @ T10-L3 (i.e., for disability affecting the thoracic and lumbar segments of the spine).

2.  Entitlement to a disability rating higher than 10 percent for associated radiculopathy of the sciatic nerve in the left lower extremity.  

3.  Entitlement to a disability rating higher than 10 percent for associated radiculopathy of the sciatic nerve in the right lower extremity.  

4.  Entitlement to a temporary total rating under 38 C.F.R. §§ 4.29 and 4.30 for hospitalization exceeding 21 days for treatment and convalescence following surgery for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1994.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an additional January 2014 rating decision since issued, the RO awarded separate 10 percent disability ratings for radiculopathy of the sciatic nerve in his left and right lower extremities, retroactively effective from February 12, 2013, as that was the date of medical evidence showing the radiculopathy was diagnosed and associated with the service-connected disability affecting the thoracic and lumbar segments (sometimes referred instead collectively as the (thoracolumbar segment) of his spine, which is at issue in this appeal.  See 38 C.F.R. § 3.400(o).  Therefore, these additional ratings for the associated bilateral lower extremity radiculopathy also are at issue in this appeal.

In support of his claims, the Veteran testified at a hearing at the RO in April 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a "Travel Board hearing".  A transcript of the proceeding has been associated with the claims file, so is of record.  

This appeal was wholly processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The most probative (meaning most competent and credible) evidence of record indicates the thoracic and lumbar spine disability, at worst, mainly causes pain and consequent limitation of motion of this segment; forward flexion is limited to 10 degrees, with pain at 5 degrees and additional functional impairment, including additional limitation of motion due to an inability to perform repetitive-use testing; there is no indication of unfavorable ankylosis of this thoracolumbar segment of the spine or of the entire spine when additionally considering the adjacent cervical segment.  

2.  But the most probative evidence of record also indicates there is moderate, not just mild, incomplete paralysis of the sciatic nerve on account of the associated radiculopathy in his left and right lower extremities.  

3.  The most probative evidence of record indicates that, although he underwent surgery on the cervical segment of his spine in August 2008, the disability affecting this segment of his spine is not service connected, i.e., not related to his military service, unlike the disability affecting the adjacent thoracolumbar segment.



CONCLUSIONS OF LAW

1.  The criteria are met for a higher 40 percent disability rating, though no greater, for the thoracic and lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5241 and 5243 (2013).  

2.  The criteria are met for a higher 20 percent disability rating, though no greater, for the associated radiculopathy of the sciatic nerve in the left lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8720 (2013).

3.  The criteria also are met for a higher 20 percent disability rating, though no greater, for the associated radiculopathy of the sciatic nerve in the right lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8720 (2013).

4.  But the criteria are not met for the temporary total rating also being claimed.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.29, 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), should be provided to a claimant before an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The Veteran, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The duty to notify was satisfied prior to the initial RO decision at issue by way of an October 2008 letter sent to the Veteran informing him of the types of information and evidence necessary to substantiate the claims and the division of responsibility between him and VA in obtaining necessary supporting evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letter also informed him of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473, 486, 490-491 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In a case, as here, involving claims for increased ratings, VA need only provide "generic" notice advising a Veteran of the evidentiary and legal criteria for establishing his entitlement to greater compensation, not also apprise him of alternative DCs or request that he submit evidence indicating the effect the disabilities have on his daily activity.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).


VA also has a duty to assist the Veteran in developing his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent treatment records from before or since service, whether from VA or private sources, and providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such duty if there is no reasonable possibility the assistance would aid in substantiating the claim.

To this end, all relevant evidence necessary for an equitable resolution of these claims has been identified and obtained, to the extent obtainable.  The evidence of record includes the Veteran's private and VA medical records, the reports of his January 2009 and February 2013 VA compensation examinations containing the information required to make the necessary determinations insofar as addressing the applicable rating criteria, a May 2014 Disability Benefits Questionnaire (DBQ) provided by his private physician, and personal statements and hearing testimony from the Veteran and his representative.  

The January 2009 and February 2013 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his then current complaints, and rendered diagnoses that are consistent with the remainder of the evidence of record - including the DBQ mentioned - and therefore are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding the April 2014 Travel Board hearing, it was in compliance with defined procedure since the presiding VLJ discussed the issues and, through questioning, attempted to identify possible sources of additional evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


There is no indication there exists any additional evidence having a bearing on these claims that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of these claims.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Analysis

1.  Thoracolumbar Spine Disability and the Associated Radiculopathy of the Sciatic Nerve of the Lower Extremities

After reviewing the relevant evidence, the Board finds that a higher 40 percent rating is warranted for the thoracolumbar spine disability, though no greater rating, under 38 C.F.R. § 4.71a, DC 5241 (also DC 5243), and that the associated radiculopathy of the sciatic nerve in the left and right lower extremities also warrants higher 20 percent disability ratings, though no greater ratings, under 38 C.F.R. § 4.124a, DC 8520.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from disability.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

When a Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  But a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation, i.e., the "staging" of the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For an established rating, the relevant temporal focus is on the state of the disability from the year immediately preceding the receipt of the claim for a higher rating until VA makes a decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of range of motion, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, premature or excess fatigability, or incoordination (including during flare-ups or with prolonged or repeated use), assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, 13 Vet. App. at 34; Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating to apply § 4.59 even in cases that do not involve arthritis).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, 

speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

The post-operative residuals of the bursa fracture at L1-L2, status post fusion at T10-L3, have been rated under 38 C.F.R. § 4.71a, DC 5299-5241, which specifically concerns a spinal fusion.  

According to DC 5003, degenerative arthritis (osteoarthritis or hypertrophic) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  In Notes (1) and (2) in DC 5003, it is indicated these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.


Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (in other words under DCs 5235 to 5242, unless evaluated instead under DC 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  


The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also 38 C.F.R. § 4.71a, Plate V.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  


Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under DC 5243, IVDS or disc disease may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating IVDS Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  Id.


Note (1) in DC 5243 defines an incapacitating episode as a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  Id.

The associated radiculopathy of the sciatic nerve in the left and right lower extremities is currently rated under DC 8720 for neuralgia, which provides ratings for paralysis of the sciatic nerve.  DC 8720 indicates that mild incomplete paralysis is rated 10-percent disabling; moderate incomplete paralysis 20-percent disabling; moderately-severe incomplete paralysis 40-percent disabling; and severe incomplete paralysis, with marked muscular atrophy, 60-percent disabling.  Complete paralysis of the sciatic nerve, that is, where the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost, is rated as 80-percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

These descriptive words "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

In this case, the medical evidence of record, including especially the private and VA medical records, the January 2009 and February 2013 VA examination reports and the May 2014 DBQ examination by the Veteran's private physician, collectively indicates that the degenerative spondylosis of the Veteran's thoracolumbar spine disability, at worst, is manifested by pain, consequent limitation of motion of his thoracolumbar spine with flexion limited to 10 degrees, with pain at 5 degrees, and additional functional impairment, including additional limitation of motion due to an inability to perform repetitive-use testing.  The January 2009 VA examination revealed range of motion findings of flexion to 45 degrees with pain at 45 degrees, extension to 30 degrees with pain at 30 degrees, right and left lateral flexion to 30 degrees, right rotation to 15 degrees and left rotation to 30 degrees.  Joint function of the spine was additionally limited by pain upon repetitive-use testing, although there was no additional limitation in degrees.  The February 2013 VA examination confirmed the Veteran was status post a bursa fracture at L1, had ankylosis at T10 to L3 status post surgery, and intermittent sciatica.  Range of motion testing revealed flexion to 55 degrees, extension to 10 degrees, right and left lateral flexion to 5 degrees, and right and left rotation to 10 degrees.  Although the examiner noted additional functional loss after repetitive use with less movement than normal, incoordination, deformity and interference with sitting, standing and/or weight bearing, there was no additional limitation of motion in degrees following repetitive-use testing.  

According to the May 2014 DBQ examination provided by the Veteran's private physician, he was found to have severe limitation of motion with flexion to 10 degrees with pain at 5 degrees, extension to 15 degrees with pain at 10 degrees, right and left lateral flexion to 25 degrees and right and left lateral rotation to 20 degrees.  He was unable to perform repetitive-use testing due to the progressive range of motion restrictions that occurred with each repetition.  This commenting physician explained that the Veteran had to sit down after just two repetitions.  Additional limitation of range of motion of the thoracolumbar spine was noted following repetitive-use testing and functional loss was noted to include less movement than normal, weakened movement, pain on movement, instability and interference with sitting, standing and/or weight bearing.  

In considering this collective body of findings concerning the Veteran's thoracolumbar spine disability, at its worst flexion has been limited to 10 degrees, with pain at 5 degrees, and additional functional impairment with additional limitation of motion due to an inability to perform repetitive-use testing.  So a higher 40 percent disability rating, though no greater, is warranted under DC 5241, as his thoracolumbar spine disability at its worst reflects the required limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.  See 38 C.F.R. § 4.71a, DC 5241.  Thus, in considering his complaints of pain, including especially the mention of limitation of flexion to just 10 degrees with pain at just 5 degrees, and additional functional loss and limitation of motion with repetitive- use testing in the May 2014 DBQ examination report, in conjunction with 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds the required support for this higher 40 percent disability rating, though no greater.  See Voyles v. Brown, 5 Vet. App. 451, 454 (1993); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

While a higher 40 percent disability rating is warranted, the Board finds that an even higher disability rating is not and has not been at any time during the pendency of this appeal - meaning at any point since the year immediately preceding the filing of this increased-rating claim.  The evidence of record fails to demonstrate that there is any evidence of unfavorable ankylosis of the thoracolumbar or entire spine or incapacitating episodes - meaning bedrest actually prescribed by a physician - having a total duration of at least 6 weeks during the past 12 months.  See January 2009 and February 2013 VA examinations and May 2014 DBQ examination.  

To reiterate, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar (i.e., thoracic and lumbar) spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, DCs 5235-42, Note (5).  Ankylosis also has been defined in precedent cases as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  While "ankylosis" was diagnosed during the February 2013 VA examination, there are no findings suggesting it was unfavorable versus favorable.  The favorable variety at most warrants a 40 percent rating under DCs 5235-5242, which is being granted in this decision anyway, including for other reasons, whereas the even higher 50 and 100 percent ratings require the unfavorable variety (either as affecting the thoracolumbar segment specifically or the entire spine in general when additionally considering the adjacent cervical segment).  And there simply is no such indication.

The Board also has considered still other potentially applicable DCs, however, the Veteran's thoracolumbar spine disability does not alternatively meet the criteria for a higher disability rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  The objective medical evidence of record does not show at any time throughout the duration of this appeal that he has had incapacitating episodes of IVDS which have had a total duration of at least 6 weeks during the immediately preceding 12 months.  See May 2014 DBQ examination (noting incapacitating episodes lasting less than one week in the past 12 months).  As explained, this in part would require bed rest prescribed by a physician, and the Veteran has not alleged such is the case, much less have the required indication.  38 C.F.R. § 4.71a, DC 5243.


As well, the Board has considered whether separate ratings are warranted based on neurological manifestations of the Veteran's thoracolumbar spine disability, however, with exception to the left and right lower extremity radiculopathy, discussed below, no other such manifestations have been demonstrated by the objective findings of record.

As for this associated radiculopathy of the sciatic nerve in the left and right lower extremities, the medical evidence of record, including especially the February 2013 VA examination and the May 2014 DBQ examination, collectively indicates he has what amounts to "moderate", not just "mild", incomplete paralysis of this nerve.  He therefore is entitled to higher 20 percent ratings, rather than just the 10 percent ratings the RO initially assigned.  While the February 2013 VA examination report describes the right lower extremity radiculopathy as just relatively mild, the Board also considers this finding along with the May 2014 DBQ examination contrarily indicating there is moderate intermittent pain, albeit mild numbness, but an overall moderate severity of radiculopathy in both the left and right lower extremities.  Therefore, giving the Veteran the benefit of the doubt, higher 20 percent disability ratings are warranted for this associated radiculopathy.  See 38 C.F.R. §§ 4.3, 4.7.

But while these higher 20 percent disability ratings are warranted as of the same effective date as the prior 10 percent ratings (February 12, 2013), the Board finds that entitlement to even greater ratings is not shown.  In this regard, the Board observes that, at no point during the pendency of this appeal has the radiculopathy caused what has amounted to moderately-severe incomplete paralysis of the sciatic nerve or severe incomplete paralysis with marked muscular atrophy.  The medical evidence of record reflects the radiculopathy symptoms were noted as moderate, at worst, in the report of the May 2014 DBQ examination.  Additionally, muscle atrophy was never found.  Moreover, as the neurological involvement is wholly sensory, the rating assigned should be for the mild or at most moderate degree.  38 C.F.R. § 4.124a.  Therefore, at most 20 percent ratings are warranted under DC 8720.


In coming to these conclusions concerning the severity of the thoracolumbar spine disability and the attendant radiculopathy of the sciatic nerve in the left and right lower extremities, the Board has considered the Veteran's lay statements and hearing testimony regarding the severity of these service-connected disabilities and has relied on his reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing chronic or persistent pain, weakness, or witnessing his limitations, etc., and the statements regarding his experiencing these symptoms and their effect on his daily life are also credible, so ultimately probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  But where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, the range of motion, repetitive testing, and characterization of incomplete paralysis and symptoms thereof.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Extra-schedular and Total Disability Rating based on Individual Unemployability (TDIU) Consideration

As for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the schedular criteria are adequate to rate the thoracolumbar spine disability and the associated bilateral lower extremity radiculopathy.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  

The Rating Schedule fully contemplates the described symptoms (e.g., chronic pain, weakness, limitation of motion, incomplete paralysis, etc.) and provides for ratings higher than those assigned based on more significant functional impairment.  See 38 C.F.R. §§ 4.71a, 4.124a, DCs 5241, 5243 and 8720.  The rating criteria also provide additional compensation or even higher ratings in light of unfavorable ankylosis, incapacitating episodes, increased severity of incomplete paralysis with muscular atrophy and complete paralysis.  See id.  Moreover, there is not suggestion of marked interference with his employment, meaning above and beyond that contemplated by the schedular ratings assigned for these disabilities.  38 C.F.R. §§ 4.1, 4.15.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence of record, including the private and VA medical records, the reports of the January 2009 and February 2013 VA examinations, and the May 2014 DBQ examination report does not reflect an exceptional disability picture exhibited by either incapacitating episodes, marked interference with employment, or frequent periods of hospitalization due to the thoracolumbar spine disability and associated bilateral lower extremity radiculopathy, and the Veteran has not alleged as much.  38 C.F.R. § 3.321(b)(1).  The evaluation and treatment for these service-connected disabilities has been primarily, if not entirely, on an outpatient basis, not as an inpatient, and certainly not what could be considered a frequent inpatient.  Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.

According to the holdings in Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit-of-the-doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, when entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised 

when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this particular case at hand, however, the Veteran has not asserted, and the evidence does not show  that he is unemployable due to his service-connected disabilities.  He indicated in his hearing testimony that he is still working, "for now."  In the meantime, because there is no evidence of unemployability, further consideration of his entitlement to a TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

2.  Temporary Total Rating

The Veteran claims he is additionally entitled to a temporary total (100 percent) rating for his cervical spine surgery and post-operative recovery period, i.e., convalescence.  

A temporary total rating may be assigned under either 38 C.F.R. § 4.29 or § 4.30.

This rating will be assigned under 38 C.F.R. § 4.29 when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period exceeding 21 days or hospital observation at VA expense for a service-connected disability for a period exceeding 21 days.  

Whereas a total rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  


This temporary total rating will continue for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release, and an extension of 1, 2, or 3 months beyond the initial 3 months may be made.  38 C.F.R. § 4.30(b).  

The Veteran's private medical records do confirm that he underwent surgery on the cervical segment of his spine in August 2008.  However, unlike the disability affecting the adjacent thoracolumbar segment of his spine, the disability affecting the cervical segment is not service connected, meaning not determined to be the result of his military service, including secondarily related as caused or aggravated by the service-connected disability affecting the thoracolumbar segment.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  While he argues that his cervical spine disability is secondary to his service-connected thoracolumbar spine disability, the RO adjudicated and denied service connection for his cervical spine disability in the January 2014 rating decision.  And he has not in response appealed that decision to the Board, at least to the extent it denied this specific claim.  38 C.F.R. § 20.200.  Thus, as it stands, there is no indication his cervical spine disability is service connected.  This necessarily precludes granting a temporary total rating under the provisions of 38 C.F.R. §§ 4.29, 4.30.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that when the law is dispositive of the claim, the claim must, as a matter of law, be denied because of the absence of legal merit or lack of entitlement under the law).  



ORDER

A higher disability rating of 40 percent, though no greater, is granted for the post-operative residuals of the bursa fracture at L1-L2, status post fusion at T10-L3, subject to the statutes and regulations governing the payment of VA compensation.  

A higher disability rating of 20 percent, though no greater, is granted for the associated radiculopathy of the sciatic nerve in the left lower extremity, subject to the statutes and regulations governing the payment of VA compensation.

A higher disability rating of 20 percent, though no greater, also is granted for the associated radiculopathy of the sciatic nerve in the right lower extremity, also subject to the statutes and regulations governing the payment of VA compensation.

But a temporary total rating under 38 C.F.R. §§ 4.29, 4.30 for hospitalization exceeding 21 days and for convalescence following surgery for the cervical spine is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


